DETAILED ACTION
Claims 1-26 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objections
Claims 12-13 and 25-26 are objected to because of the following informalities:
Claim 12: “a power” (line 4) should have been –the power—.
Claim 13 inherits the features of claim 12 and is objected to accordingly.
Claim 25: “a power” (line 5) should have been –the power—.
Claim 26 inherits the features of claim 25 and is objected to accordingly.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “The method in claim 1, wherein the estimating the evolution” in line 1. However, claim 1 does not disclose an “estimating the evolution” step whereas claim 10 discloses 
For the following analysis, the Examiner will consider claim 11 as depending on claim 10; i.e. the limitation “The method in claim 1, wherein the estimating the evolution” as referring to –The method in claim 10, wherein the estimating the evolution—.
Claims 12-13 inherit the features of claim 11 and are rejected accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With respect to claim 1: Claim 1 is directed to a method for modeling and forecasting electricity demand in a power generation and distribution network which includes a plurality of nodes each having cooling appliances, heating appliances, or both cooling and heating appliances, the method comprising: building a per-capita parametric model of an electric demand curve as a function of temperature and time for a geographic region in the power generation and distribution network; modeling residual intraday variations in electric demand with respect to intraday variations in temperature from a daily temperature mean; determining an average residual variation in demand with respect to an intraday time period; iteratively optimizing the residual intraday variations in demand and the average residual variation in demand by updating parameters in the parametric model until a residual error is below a 
More specifically, while a method is being claimed, which is one of the statutory categories, the essence of claim 1 is directed to modeling and forecasting electricity demand by building a model of an electric demand curve, modeling variations in demand based on various parameters (e.g. time, temperature), optimizing these variations by updating parameters, and determining an electric demand value. That is, the invention disclosed in claim 1 is a mental process that can be performed in the human mind by observing and evaluating parameters and judging these parameters to determine an optimized electricity demand value, which are considered as being an abstract idea (CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)).
This judicial exception is not integrated into a practical application because the additional elements (i.e. a power management and distribution network and a plurality of nodes each having cooling and/or heating appliances) recited therewith as a whole do not integrate the exception into a practical application. More specifically, neither the power management and distribution network nor the nodes within the network apply and/or use the recited judicial exception to effect a particular effect; the method disclosed in claim 1 only observes parameter values associated with these elements, builds a model in accordance with these parameters, and manipulates these parameters to optimize the model. Thus, claim 1 does not meaningfully go beyond generally linking the use of the judicial exception to a particular technological environment, and fails to transforms the claim into patent-eligible subject matter.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of 
Therefore, the method disclosed in claim 1 as a whole does not amount to significantly more than the abstract idea itself. Accordingly, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.

With respect to claims 2-11: Claims 2-11 are directed to a method that considers various particular parameter values (e.g. humidity value, temperature value, etc.) and judges its effects on the model. Furthermore, the transmitting data to a communication device as recited in claim 9 is a conventional functionality of a generic communication device and does not amount to significantly more than the abstract idea. Therefore, in view of the above rejection directed to claim 1 above, claims 2-11 are also rejected as being directed to an abstract idea without significantly more.

With respect to claims 14-21: Claims 14-21 are directed to a system comprising an electricity demand modeler to implement active functions corresponding to the method disclosed in claims 1-8, respectively. Furthermore, the electricity demand modeler is a generic computer device implementing conventional processing functions to perform the recited functionality of the system; thus, the modeler does not amount to significantly more than the abstract idea. Therefore, in view of the above rejections to claims 1-8, claims 14-21 are directed to an abstract idea without significantly more.

With respect to claims 22-24: Claims 22-26 are directed to a non-transitory computer readable storage medium storing electric demand modeling and forecasting instructions to implement active steps corresponding to the method disclosed in claims 1-4, respectively. Furthermore, the storage medium is a generic storage device implementing conventional storage functions; thus, the medium 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2014/0058572 A1; from IDS filed on 04/19/2021; hereinafter Stein) in view of Haghighat-Kashani et al. (US 2014/0336960 A1; hereinafter Haghighat-Kashani) and Abe et al. (US 2004/0254899 A1; hereinafter Abe).

With respect to claim 1, Stein teaches: A method for modeling and forecasting electricity demand in a power generation and distribution network (see e.g. Stein, paragraph 7: “a computer-implemented method comprising: …creating a statistical model for predicting energy”; and paragraph 8: determining that a portion of past or forecast energy use or demand”) which includes a plurality of nodes each having cooling appliances, heating appliances, or both cooling and heating appliances (see e.g. Stein, paragraph 67: “equipment being activated… heating and cooling”), the method comprising: 
building a [per-capita] parametric model of an electric demand curve as a function of temperature and time for a geographic region in the power generation and distribution network (see e.g. Stein, paragraph 87: “building a statistical model of building electricity use based on historical use and weather data… the demand model combines 15-minute interval and weather data to estimate time of day-specific temperature response as a non-linear function”; and paragraph 133: “factors that may include… building location”); 
modeling residual intraday variations in electric demand with respect to intraday variations in temperature from a daily temperature mean (see e.g. Stein, paragraph 101: “For each date-time having a weather forecast, the system may generate a random number with mean set equal to the forecasted temperature and variance”; and paragraph 66: “model point of use effects according to different rates based on time of day, week, or season. Demand charges may be compared with use charges in a use-defined period of time”); 
determining an average residual variation in demand with respect to an intraday time period (see e.g. Stein, paragraph 87: “FIG. 6 illustrates demand (represented here as an index on the vertical plot scale) as a function of temperature at six representative times of the day”; and Fig. 6); 
determining electricity demand [per-capita] for the geographic region (see e.g. Stein, paragraph 87: “demand prediction service may operate by building a statistical model of building electricity use based on historical use and weather data”; and paragraph 133: “factors that may include… building location”).
Stein does not explicitly disclose the electric demand model being “per-capita”.
However Haghighat-Kashani teaches:
see e.g. Haghighat-Kashani, paragraph 25: “an individual consumer forecast ("CF") of power usage”; and paragraph 24: “modeling power usage within a macrogrid, wherein macrogrid is within a region”)
Stein and Haghighat-Kashani are analogous art because they are in the same field of endeavor: constructing predictive models for power demand/usage. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stein with the teachings of Haghighat-Kashani. Note that, Stein already discloses building its predictive model for an individual power consumer (e.g. a building) within a particular location (see e.g. Stein, paragraphs 52, 133). Therefore, the motivation/suggestion would be to extend this microgrid consideration of Stein to considering the power demand for each consumer within a macrogrid (see e.g. Haghighat-Kashani, paragraph 24) and thus improving the cost management associated with power consumption (see e.g. Haghighat-Kashani, paragraphs 20-23).
Furthermore, Stein does not but Abe teaches:
iteratively optimizing the residual intraday variations in demand and the average residual variation in demand (see e.g. Abe, paragraph 76: “demand tendency varies day by day and can be classified into patterns, the prediction error may preferably be obtained for each pattern and for each hour”; and paragraph 77: “parameters are set (adjusted) so that the optimum demand prediction upward adjustment ratio (quantity) parameter and the optimum private power generation/power purchase ratio (quantities) parameter can be obtained”) by updating parameters in the parametric model (see e.g. Abe, paragraph 77: “setting of the demand prediction upward adjustment ratio (quantity) parameter (S204) and the setting of the private power generation/power purchase ratio (quantities) parameter (S205) are carried out”) until a residual error is below a predetermined threshold (see e.g. Abe, paragraph 77: “parameters are set (adjusted) so that the optimum demand prediction upward adjustment ratio (quantity) parameter and the optimum private power generation/power purchase ratio (quantities) parameter can be obtained within the range”); and 
Stein and Abe are analogous art because they are in the same field of endeavor: constructing predictive models for power demand. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stein with the teachings of Abe. The motivation/suggestion would be to improve the accuracy of the predictive model by considering error potential within the predictions and optimizing the model accordingly (see e.g. Abe, paragraphs 60-63).

With respect to claim 2, Stein as modified teaches: The method in claim 1, further comprising 
Stein does not but Abe teaches:
determining the residual error based on at least one of (see e.g. Abe, paragraph 65: “information relevant to the fluctuation of demand of the electric power, steam, etc. (temperature, events, etc.) is read out from a condition DB (weather, events, calendar, etc.) 211 and information on a track record of the demand of the customers is read out from a demand track record DB 212. By use of the information read out from the condition DB 211 and the demand track record DB 212, a demand prediction equation (parameters) 214 is learned (or updated)”): 
a cooling demand function COOL(T,Tavg); 
a heating demand function HEAT(T,Tavg); 
an intraday temperature variation function ITV(T,Tavg); 
a humidity function HUM(H,Havg,Tavg); 
a vacation demand function VAC(T,H,Havg); and 
t (see e.g. Abe, paragraph 66: “The condition DB (weather, events, calendar, etc.) 211 may store various condition data that can be relevant to the demand fluctuation, such as: … calendar information (information on holidays, festival days, days of the week, etc.)”), 
where T is population-weighted temperature, Tavg is daily average temperature, H is population-weighted humidity, and Havg is daily average humidity.
Stein and Abe are analogous art because they are in the same field of endeavor: constructing predictive models for power demand. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stein with the teachings of Abe. The motivation/suggestion would be to improve the accuracy of the predictive model by considering error potential within the predictions and optimizing the model accordingly (see e.g. Abe, paragraphs 60-63).

With respect to claim 3, Stein as modified teaches: The method in claim 1, further comprising modeling effects of humidity on the electric demand curve (see e.g. Stein, paragraph 59: “statistical models may be used to provide demand forecasting of a specific building from weather forecast data”; and paragraph 74: “weather data may include… humidity”).

With respect to claim 4, Stein as modified teaches: The method in claim 1, further comprising modeling effects of temperature on the electric demand curve (see e.g. Stein, paragraph 59: “statistical models may be used to provide demand forecasting of a specific building from weather forecast data”; and paragraph 74: “weather data may include dry bulb temperature, wet bulb temperature”).

With respect to claim 5, Stein as modified teaches: The method in claim 1, further comprising: determining the average residual variation in demand throughout a lunar calendar year or solar calendar see e.g. Stein, paragraph 92: “To compute these long-term demand probabilities, a comprehensive set of data sources may be first assembled at step 701, including… 10 years of historical weather data”; and paragraph 98: “a probability distribution of expected temperature for each day of the year and time of day is computed”).

With respect to claim 6, Stein as modified teaches: The method in claim 1, further comprising: 
determining a distinguishable effect in the residual intraday variations in demand (see e.g. Stein, paragraph 65: “Energy savings from the multiple energy saving projects may be distinguished and separated. For example, savings from decreased temperature responsiveness, lower baseload, or lower occupancy-driver demand, etc. may be distinguished and separated from each other”); 
generating a plurality of demand models (see e.g. Stein, paragraph 59: “statistical models may be used to provide demand forecasting”); and 
prioritizing the plurality of demand models based on a magnitude of contribution to residual demand (see e.g. Stein, paragraph 274: “Various embodiments' models may decompose building energy use into baseload, weather-related, and time-related components, allowing efficiency gains to be ascribed to specific causes. For example, a lighting upgrade may be more likely to have a timing-related effect, and a chiller upgrade may be more likely to have a weather-related effect”).

With respect to claim 7, Stein as modified teaches: The method in claim 6, wherein generating the plurality of demand models comprises parametrically modelling the distinguishable effect in the residual intraday variations in demand to build at least one of the plurality of demand models (see e.g. Stein, paragraph 64: “define a "pre-project" baseline period of energy efficiency projects and to develop a statistical model of building energy use based on the baseline period. The statistical model may be used to project energy use forward into the post-project period by combining historical weather data”; and paragraph 65: “Energy savings from the multiple energy saving projects may be distinguished and separated. For example, savings from decreased temperature responsiveness, lower baseload, or lower occupancy-driver demand, etc. may be distinguished and separated from each other”).

With respect to claim 8, Stein as modified teaches: The method in claim 1, further comprising: 
applying a seasonal variation function to the residual intraday variations in demand (see e.g. Stein, paragraph 88: “Certain embodiments may combine the regression model with a time-series analysis of long-term energy use trends that operate independently of fluctuations in the weather. For example, schools have a strong seasonal energy usage pattern… This approach assumes that seasonal patterns and trends are persistent and may be reliably forecast through the forecast period”).

With respect to claim 9, Stein as modified teaches: The method in claim 1, further comprising: 
transmitting the electricity demand per-capita for the geographic region to a communicating device (see e.g. Stein, paragraph 52: “reports based on the analysis results may be delivered to a specific user or a customer via email, web, and other electronic media by using a cloud-based service”; and paragraphs 58-60).

With respect to claim 10, Stein as modified teaches: The method in claim 1, further comprising:
estimating an evolution of one or more parameters in the parametric model over time (see e.g. Stein, paragraph 70: “semi-parametric regression models may be used to estimate the non-linear effects of weather variables upon building demand and usage. Time series methods, e.g. autoregressive integrated moving average (ARIMA) and state space models, may be used in conjunction with semi-parametric regression using a two-step estimation technique”; paragraph 87: “demand model combines 15-minute interval and weather data to estimate time of day-specific temperature response as a non-linear function. FIG. 6 illustrates demand (represented here as an index on the vertical plot scale) as a function of temperature at six representative times of the day”; and Fig. 6).

With respect to claim 11, Stein as modified teaches: The method in claim 1, wherein the estimating the evolution of one or more parameters in the parametric model comprises sliding a window of a fixed period length (see e.g. Stein, paragraph 82: “energy interval data of a specific building may be collected with a fixed time interval… non-energy data of the specific building, including local historical weather data, may be collected with the fixed time interval”) to optimize a value of a parameter of interest while keeping remaining parameters fixed (see e.g. Stein, paragraph 123: “optimize the total energy savings by optimizing energy savings in each of the plurality of categories”; paragraph 129: “Analytic techniques may be used to compare the energy use and cost budget with actual energy use and cost over time and decompose the variances into specific causes, including, but not limited to, rate-related variance, weather-related variance, occupancy-related variance, and variance due to changes in building operations or physical plant”; and Fig. 5).

With respect to claim 12, Stein as modified teaches: The method in claim 11, further comprising: 
applying the determined electricity demand per-capita for the geographic region to modify one or more electricity transmission parameters in a power generation station to adjust electric power distributed in a power generation and distribution network (see e.g. Stein, paragraph 80: “One or more options may be provided to reduce energy consumption and energy demand costs of the specific building according to the analysis results of the paired data”; paragraph 122; and Fig. 9-12).

With respect to claim 13, Stein as modified teaches: The method in claim 12, further comprising: 
supplying the adjusted electric power to a node in the geographic region (see e.g. Stein, paragraph 80: “One or more options may be provided to reduce energy consumption and energy demand costs of the specific building according to the analysis results of the paired data”; paragraph 122; and Fig. 9-12).

With respect to claims 14-21: Claims 14-21 are directed to a system comprising an electricity demand modeler to implement active functions corresponding to the method disclosed in claims 1-8, respectively; please see the rejections directed to claim 1-8 above which also cover the limitations recited in claims 14-21. Note that, Stein also discloses a system comprising electricity demand modeling modules (see e.g. Stein, paragraphs 68-71; and Fig. 2) to implement the method disclosed in claims 1-8.

With respect to claims 22-26: Claims 22-26 are directed to a non-transitory computer readable storage medium storing electric demand modeling and forecasting instructions to implement active steps corresponding to the method disclosed in claims 1-4, 12, and 13, respectively; please see the rejections directed to claims 1-4, 12, and 13 above which also cover the limitations recited in claims 22-26. Note that, Stein also discloses a computer readable medium 230 storing electricity demand modeler programs 2310 (see e.g. Stein, paragraphs 68; and Fig. 2) to implement the method disclosed in claims 1-4, 12, and 13.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 7,711,655 B2 by Abe et al.
U.S. Patent No. 9,461,470 B2 by Cox et al.
U.S. Patent No. 11,195,105 B2 by Hanen et al.
U.S. Patent No. 10,635,056 B2 by Irisarri et al.
U.S. Patent No. 11,101,658 B2 by McDonnell.
U.S. Patent No. 10,673,241 B2 by Nakayama et al.
U.S. Patent No. 9,230,289 B2 by Omitaomu et al.
U.S. Patent No. 11,055,732 B2 by Sun.
U.S. Patent No. 8,768,527 B2 by Tomita et al.
U.S. Patent No. 10,833,508 B2 by Wang et al.
U.S. Patent No. 8,695,365 B2 by Yazaki et al.
U.S. Patent Application Publication No. 2020/0210894 A1 by Mimura et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/UMUT ONAT/Primary Examiner, Art Unit 2194